Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see the reply, filed March 15, 2021, with respect to claims 1-11 have been fully considered and are persuasive.  The rejection of the previous office action has been withdrawn. 
Allowable Subject Matter
Claims 1-11 are allowed. Claims 1, 5 and 7 are independent.
The following is an examiner’s statement of reasons for allowance: The closest prior art of record is Boeni et al. (US 4389870), Lampe et al. (WO 2011/137021) and Smith (GB 631438), which was applied to the claims in the office action mailed February 05, 2021.  Suffice it to say, none of the cited prior art discloses a method for producing a rod-shaped connecting element or pipe-shaped connecting element, from a semi-finished connecting element made of metal, the method comprising: providing a semi-finished connecting element, forming at least one rotary entrainment surface by forcing the semi-finished connecting element axially in the direction of the longitudinal axis of the semi-finished connecting element into a longitudinal opening of a die in the semi-finished connecting element, and embossing at least one locking depression…by radially applying at least one forming body that is movable in the same die, as claimed in independent claim 1; a method of forming a semi-finished connecting element, with at least one rotary entrainment surface and at least one locking depression, the method comprising: providing a semi-finished connecting element, forming, using a single die and at the at least one rotary entrainment surface is formed by forcing the semi-finished connecting element axially into a longitudinal opening of the single die wherein the longitudinal opening is shaped to form the at least one rotary entrainment surface, as claimed in independent claim 5; or an apparatus for producing a connecting element from a semi-finished connecting element, comprising: a die with a longitudinal die opening for forming at least one rotary entrainment surface in the semi-finished connecting element; the longitudinal die opening is shaped to form the at least one rotary entrainment surface, and at least one forming body, at least radially movable and arranged in at least one recess of the die by which at least one locking depression can be formed, as claimed in independent claim 7, and as such does not anticipate the instant invention as disclosed in independent claims 1, 5 and 7.
Furthermore, there is no combinable teaching in the prior art of record that would reasonably motivate one having ordinary skill in the art to so modify the teachings of the prior art, and thus, for at least the foregoing reasoning, the prior art of record does not render obvious the present invention as set forth in independent claims 1, 5 and 7.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAYAN SALONE whose telephone number is (571)270-7739.  The examiner can normally be reached on M-F 9-60 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Bryant can be reached on (571)272-4526.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/BAYAN SALONE/Primary Examiner, Art Unit 3726